DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments filed on 4/19/2021.
Claims 2-21 have been examined and are rejected. 


Priority
This application is a continuation of application 16/662,846 filed 10/24/2019 now patent 10,939,243, which is a continuation of application 16/249,153 filed 1/16/2019 now patent 10,492,032, which is a continuation of application 14/796,309 filed 7/10/2015 now patent 10,212,536.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/2021 & 8/31/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 10, 19, & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-9, 11-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2009/0216600 A1) in view of Inzer et al. (US 2016/0014561 A1).
With regard to Claim 2, Hill teaches:
A method for arranging transport services, the method being performed by one or more processors of a computing system and comprising:

communicating, over the one or more networks, with an application running on a driver computing device to (i) assign a driver to provide the transport service for the second user based, at least in part, on the start location, and (ii) monitor a status of the transport service; (the transaction manager may identify one or more drivers who may be available to provide the requested transport by searching the user account data store to identify one or more users who can be in the vicinity of the starting point at the desired pickup time and/or arrive at the ending point by the desired delivery time [Hill: 0028], wherein the requester may be provided with means for monitoring the progress of the provider during the transaction by monitoring a location of the driver via a GPS unit [Hill: 0038; 0079]);
and providing, over the one or more networks, one or more notifications associated with-the status of the transport service to each of the first computing device of the first user and a second computing device of the second user; (a reminder message is transmitted to the passenger and/or driver as the transaction is to take place, wherein a notification message may be transmitted to the requester to alert the requester to the arrival of the passenger [Hill: 0078-0080]).

While Hill teaches a transport request specifying information identifying a second user [Hill: 0038], and delivering reminder notifications to non-network connected devices via SMS explicitly teach receiving a transport request specifying contact information identifying a second user. 
	
In a similar field of endeavor involving geolocation messaging services, Inzer discloses:
receiving, over one or more networks, a location request from a first computing device operated by a first user, the location request specifying contact information identifying a second user who is to receive a location service of the location request; (a first user using a location-enabled device may select one or more recipients as intended recipients for a location message, wherein the transmitted messages includes a location of the first user, and identifier of the first user, an identifier of the intended recipient such as the recipient's phone number (i.e. contact information of a second user) or location application, and a message from the first user [Inzer: 0035-36; 0049-50]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of Inzer in order to specify contact information identifying a second user in the system of Hill. 
One of ordinary skill in the art would have been motivated to combine Hill with Inzer as doing so would allow a generic message to be transmitted using the contact information of the second user in the event that the second user does not have access to the same location application as the original sender [Inzer: 0050].

With regard to Claim 3, Hill-Inzer teaches:
The method of claim 2, wherein providing the one or more notifications includes transmitting, to the second computing device, one or more notifications using the contact information specified by the first user; (reminder notifications are transmitted to the third-party passenger identified by the requester [Hill: 0078; 0038]. Inzer teaches identifying an intended 

With regard to Claim 4, Hill-Inzer teaches:
The method of claim 3, wherein providing the one or more notifications includes transmitting, to the second computing device, one or more text messages using a phone number that is specified by the first user; (reminder notifications are transmitted to the third-party passenger identified by the requester [Hill: 0078; 0038]. Inzer teaches identifying an intended recipient using the recipient's phone number (i.e. contact information of a second user) [Inzer: 0035-36; 0049-50]).

With regard to Claim 5, Hill-Inzer teaches:
The method of claim 4, wherein providing the one or more notifications includes transmitting, to the first computing device, an in-application message to an application operating on the first computing device and the one or more text messages to the second computing device; (a reminder message is transmitted to the passenger and/or driver as the transaction is to take place, and a notification message may be transmitted to the requester to alert the requester to the arrival of the passenger [Hill: 0078-0080], wherein reminder notifications may be delivered to non-network connected devices via SMS messages [Hill: 0036]. Inzer teaches that if a recipient has the location application installed, the notification will be formatted to conform to the application's requirements, however, if the intermediate server determines that the recipient is not in the database of registered users, the intermediate server may nonetheless generate a generic message (e.g., an SMS message) including the location information and/or a link to a mapping service and forward the generic message to the recipient using the information (e.g., a recipient phone number) specified by the original sender [Inzer: 0050]).

With regard to Claim 6, Hill-Inzer teaches:
The method of claim 2, wherein providing the one or more notifications includes transmitting, to the second computing device, a notification that the transport service has been requested for the second user; (a reminder message is transmitted to the passenger and/or driver as the transaction is to take place [Hill: 0078-0080]).

With regard to Claim 7, Hill-Inzer teaches:
The method of claim 2, wherein providing the one or more notifications includes transmitting, to at least one of the first computing device or the second computing device, a notification that the driver is within a predetermined distance of the start location; (a reminder message is transmitted to the passenger and/or driver as the transaction is to take place such as transmitting an alert message to the passenger when the driver enters a proximity (e.g., geofence range) of the starting point [Hill: 0078-0080]).

With regard to Claim 8, Hill-Inzer teaches:
The method of claim 2, wherein providing the one or more notifications includes transmitting, to the first computing device, a notification that the transport service has ended; (a notification message may be transmitted to the requester to alert the requester to the arrival of the passenger [Hill: 0078-0080]).

With regard to Claim 9, Hill-Inzer teaches:
The method of claim 2, wherein providing the one or more notifications includes transmitting a set of in-application messages to a corresponding service application operating on each of the first computing device and the second computing device, the set of in-application messages enabling the first user and the second user to concurrently view information about the status of the transport service; (the passenger may monitor progress of the driver, wherein if the 

With regard to Claims 11-18 & 20, they appear substantially similar to the limitations recited by claims 2-9 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 11-18 & 20 are rejected for the same reasons as set forth in claims 2-9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Memon et al. (US 2016/0191637 A1) which teaches a location services module 129 that optionally transmits a car service order confirmation to the first user. For example, location services module 129 may receive order confirmation information in response to completing the car service order. If the second user requested the car service to pick up the first user, location services module 129 notifies the first user of the request. In one embodiment, the notification includes confirmation information such as: an identification of the car service company, identification of the car service vehicle that will pick up the first user, identification of the car service driver that will pick up the first user, and/or an estimated time the car service will pick up the first user. [Memon: 0055].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446